Jenkins, J.
1. Without being specifically stated as such, the suit is manifestly based upon a common-law award, and, as such, is sufficient as against the demurrer filed. Littleton v. Patton, 112 Ga. 438 (37 S. E. 755). Had the petition shown that the submission contemplated ’ proceedings under the statute, and that the purpose of the suit as brought was an attempt to obtain an adjudication in accordance with such statutory procedure, it could not have been treated as a suit brought to enforce a common-law award. But where it does not appear that the proceeding was intended as statutory, the mere fact that some of such requirements may have been actually followed would not prevent the award being taken as good at common-law and sufficient as such to afford the basis of a suit. Train v. Emerson, 137 Ga. 730 (74 S. E. 241).
2. The award sued on is sufficiently definite to indicate the amount of the finding in favor of the plaintiffs and against the defendant.
3. Under the foregoing rulings, it was error to dismiss plaintiffs’ petition on demurrer.

Judgment reversed.


Wade, G. J., and Luke, J., concur.